 



Exhibit 10.31
November 27, 2006
Diebold, Incorporated
5995 Mayfair Road
P.O. Box 3077
North Canton, OH 44720-8077
Attention: Robert Warren
Re:       $100,000,000.00 Term Loan
Dear Mr. Warren:
     We are pleased to inform you that PNC Bank, National Association (the
“Bank”), has approved your request for a term loan to Diebold, Incorporated (the
“Borrower”). We look forward to this opportunity to help you meet the financing
needs of your business. All the details regarding your term loan are outlined in
the following sections of this letter.
1. Facility and Use of Proceeds. This is a term loan in the amount of
$100,000,000.00 (the “Term Loan” or the “Loan”), which amount the Bank shall
deliver in immediately available funds to the account of the Borrower specified
in Exhibit A hereto. The proceeds of the Term Loan will be used to fund the
Brazilian Reorganization. As used herein, the term “Brazilian Reorganization”
refers to that series of transactions materially as set forth in an officer’s
certificate of the Borrower, dated as of the date hereof, provided to the Bank.
2. Note. The obligation of the Borrower to repay the Term Loan shall be
evidenced by a term note (the “Note”) in form and content satisfactory to the
Bank.
     This letter (the “Letter Agreement”), the Note and the other agreements and
documents executed and/or delivered pursuant hereto, as each may be amended,
modified, extended or renewed from time to time, will constitute the “Loan
Documents.” Capitalized terms not defined herein shall have the meaning ascribed
to them in the Loan Documents.
3. Interest Rate. Interest on the Term Loan will be charged at the rates, and be
payable on the dates and times, set forth in the Note.

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 2
4. Repayment. Interest on the Term Loan shall be payable as set forth in the
Note to and including December 27, 2006, on which date the outstanding principal
and accrued interest thereon will be due and payable. The Borrower shall have
the right, at its election, to prepay the outstanding amount of the Loan, as a
whole or in part, at any time without penalty or premium; provided that any full
or partial prepayment of any Loans bearing interest at LIBOR made on a day other
than the last day of the Interest Period relating thereto shall be subject to
the payment of additional costs described in Section 7 of the Note; provided
further, that any partial prepayment shall be in the amount of $10,000,000.00 or
a multiple of $10,000,000.00 in excess thereof and shall be accompanied by the
payment of accrued interest on the principal amount prepaid to the date of
prepayment.
5. Covenants. The Borrower agrees that from the date of execution of this Letter
Agreement until the Loan have been paid in full, the Borrower will:
     (a) Books and Records. Permit the Bank, by its representatives and agents,
to reasonably inspect the financial or accounting records of the Borrower and
other documents of the Borrower, in each case only to the extent any of the
foregoing is reasonably related to the credit evaluation by the Bank under this
Letter Agreement, to examine and make copies of such records and documents of
the Borrower, and to discuss the affairs, finances and accounts of the Borrower
with, and to be advised as to the same by, its officers upon reasonable prior
notice at such reasonable times and intervals as the Bank may designate.
(b) Financial Statements; Other Information.
     (i) The Borrower will deliver to the Bank:
     (A) Financial Statements for its fiscal year, within 90 days after each
fiscal year end after the date hereof, audited and certified without
qualification by a certified public accountant acceptable to the Bank;
     (B) Financial Statements for each of the first three fiscal quarters of
each fiscal year after the date hereof, within 45 days after the quarter end,
together with year-to-date and comparative figures for the corresponding periods
of the prior year, certified as true and correct by its chief financial officer;
and
     (C) With each delivery of Financial Statements, a certificate of the
Borrower’s chief financial officer as to the Borrower’s compliance with the
financial covenants set forth below, if any, for the period then ended and
whether any Event of Default exists, and, if so, the nature thereof and the
corrective measures the Borrower proposes to take. This certificate shall set
forth all detailed calculations necessary to demonstrate such compliance.
As used herein, “Financial Statements” means the consolidated balance sheet and
statements of income and cash flows prepared in accordance with generally
accepted

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 3
accounting principles in effect from time to time (“GAAP”) applied on a
consistent basis (subject in the case of interim statements to normal year-end
adjustments and the absence of footnotes).
     (ii) The Borrower will promptly submit to the Bank such other information
as the Bank may reasonably request relating to the Borrower’s affairs (including
but not limited to non-financial information).
     (c) Payment of Taxes and Other Charges. Timely file complete and correct
United States federal and applicable foreign, state and local tax returns
required by law and pay when due all taxes, assessments and governmental charges
and levies upon it or its income, profits or property, except those that are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves have been set aside in accordance with generally
accepted accounting principles, except where the failure to do so could not
reasonably be expected to have a Material Adverse Effect. As used herein,
“Material Adverse Effect” means a material adverse effect on (i) the business,
property, condition (financial or otherwise) or results of operations of the
Borrower and its subsidiaries taken as a whole, (ii) the ability of the Borrower
to pay the obligations under the Loan Documents, or (iii) the validity or
enforceability of any of the Loan Documents or the rights or remedies of the
Bank thereunder.
     (d) Maintenance of Existence, Operation and Assets. Carry on and conduct
its business in substantially the same fields of enterprise as it is presently
conducted or fields related thereto or extensions thereof (taking the Borrower
and its subsidiaries on a consolidated basis) and do all things necessary to
remain duly incorporated or organized, validly existing and (to the extent such
concept applies to such entity) in good standing as a corporation in its
jurisdiction of incorporation and maintain all requisite authority to conduct
its business in each jurisdiction in which its business is conducted, unless the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.
     (e) Insurance. Maintain with financially sound and reputable insurance
companies insurance on all their Property in such amounts (with such customary
deductibles, exclusions and self-insurance) and covering such risks as is
consistent with sound business practice.
     (f) Compliance with Laws. Comply with all Requirements of Law, except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect. As used herein, “Requirements of Law” means, as to any person, the
certificate of incorporation and by-laws or other organizational or governing
documents of such person, and any law, treaty, rule or regulation or
determination of an arbitrator or a court or other governmental authority, in
each case applicable to or binding upon such person or any of its property or to
which such person or any of its property is subject.
     (g) Additional Reports. Provide prompt written notice to the Bank of the
occurrence of any of the following (together with a description of the action
which the Borrower proposes to take with respect thereto): (i) any Event of
Default or any event, act or condition which, with the passage

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 4
of time or the giving of notice, or both, would constitute an Event of Default,
or (iv) any event which could reasonably be expected to have a Material Adverse
Effect.
     (h) Financial Covenants. The Bank and the Borrower agree that the financial
covenants set forth in Sections 6.18 and 6.19 of that certain Amended and
Restated Loan Agreement dated as of April 30, 2003 among the Borrower, certain
subsidiaries of Borrower party thereto, the lenders party thereto and JP Morgan
Chase Bank, N.A. (as successor to Bank One, N.A.) as agent (the “Other Loan
Document”), are hereby incorporated herein by this reference (together with the
definitions of all defined terms used in such sections) as if set forth herein
at length, as any of the foregoing have been or may be amended, modified or
supplemented from time to time (the “Incorporated Provisions”). Any amendments,
modifications, waivers or other changes in the terms of any of the Incorporated
Provisions shall automatically constitute an amendment to this Letter Agreement
without any need for further action or documentation. Notwithstanding the
foregoing, any amendments, modifications, waivers or other such changes to any
Incorporated Provision which operate to waive or prevent the occurrence of a
default or “Event of Default” under the Other Loan Document shall not be
effective to waive or prevent the occurrence of an Event of Default under this
Letter Agreement unless consented to in writing by the Bank in its sole
discretion. Prior to or promptly upon the occurrence of any amendment,
modification, waiver or other change described in the preceding sentence, the
Borrower shall provide written notice to the Bank thereof and a request for
consent thereto, such notice to specifically describe such change and the
reasons therefor and include a true and complete copy of any and all documents
and agreements executed to evidence such change. No action, inaction or delay by
the Bank (either before or after the Bank receives a notice described in the
preceding sentence) shall constitute a waiver of any of the Bank’s rights under
this paragraph. Notwithstanding the foregoing, any consent by the Bank in its
capacity as a lender under the Other Loan Document to any amendment,
modification, waiver or other change to any of the Incorporated Provisions
shall, only in such instance and with respect to such instance, void any
requirement herein for the Borrower to notify the Bank thereof or obtain any
additional consent thereto and any such amendment, modification, waiver or other
change shall with no further action required be effective with respect to this
Letter Agreement as well. If the Other Loan Document terminates or otherwise
ceases to be in full force and effect at any time and for any reason, whether by
voluntary termination, upon default, acceleration, at maturity or otherwise (a
“Termination”), all of the Incorporated Provisions of the Other Loan Document
shall survive the Termination and shall continue in full force and effect as a
part of this Letter Agreement. At any time after a Termination, the Borrower
shall promptly upon the Bank’s request execute and deliver to the Bank a
supplement to this Letter Agreement, which supplement will expressly incorporate
into this Letter Agreement all or any number of the Incorporated Provisions of
the terminated Other Loan Document as the Bank in its sole discretion shall
select, as such Incorporated Provisions are in effect immediately prior to the
date of Termination.
6. Representations and Warranties. To induce the Bank to extend the Loan, the
Borrower hereby makes the following representations and warranties as of the
date hereof:
     (a) Existence. The Borrower is duly organized, validly existing and in good
standing under the laws of the state of its incorporation and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on.

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 5
     (b) Power and Authority. The Borrower is duly authorized to execute and
deliver the Loan Documents, all necessary action to authorize the execution and
delivery of the Loan Documents has been properly taken, and the Borrower is duly
authorized to borrow under this Letter Agreement and to perform all of the other
terms and provisions of the Loan Documents.
     (c) Financial Statements; No Material Adverse Change. All Financial
Statements heretofore delivered to the Bank were prepared in accordance with
generally accepted accounting principles in effect on the date such statements
were prepared and fairly present in all material respects the consolidated
financial condition and operations of the Borrower. Since the date of the latest
Financial Statements provided to the Bank, the Borrower there has been no change
in the business, property, prospects, condition (financial or otherwise) or
results of operations of the Borrower and its subsidiaries which could
reasonably be expected to have a Material Adverse Effect.
     (d) Title to Assets. The Borrower has good title to the assets reflected on
the most recent Financial Statements as owned by it, except for assets disposed
of by the Borrower in the ordinary course of business since the date of the most
recent Financial Statements.
     (e) Litigation. There are no actions, suits, proceedings or governmental
investigations pending or, to the knowledge of the Borrower’s executive
officers, threatened against or affecting the Borrower which could reasonably be
expected to have a Material Adverse Effect.
     (f) Tax Returns. The Borrower has filed all United States federal tax
returns and all other material returns and reports that are required to be filed
by it by any governmental authority and have paid all taxes shown as due
pursuant to said returns or pursuant to any assessment received by the Borrower
by any governmental authority, except such taxes, if any, as are being contested
in good faith and as to which adequate reserves have been provided in accordance
with GAAP. .
     (g) Binding Obligations. The Borrower has full power and authority to enter
into the transactions provided for in this Letter Agreement and has been duly
authorized to do so by appropriate action of its Board of Directors or otherwise
as may be required by law, charter, other organizational documents or
agreements; and the Loan Documents, when executed and delivered by the Borrower,
will constitute the legal, valid and binding obligations of the Borrower
enforceable in accordance with their terms.
     (h) No Defaults or Violations. There does not exist any Event of Default
under this Letter Agreement and the consummation of this Letter Agreement and
the lending transactions contemplated herein will not result in any default by
the Borrower under, or violation by the Borrower of, any of the terms,
conditions or obligations of: (i) its organizational documents; (ii) any
indenture, mortgage, deed of trust, franchise, permit, contract, agreement, or
other instrument to which it is a party or by which it is bound; or (iii) any
law, ordinance, regulation, ruling, order, injunction, decree, condition or
other requirement applicable to or imposed upon it by any law, the action of any
court or any governmental authority or agency.

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 6
     (i) Employee Benefit Plans. Each employee benefit plan as to which the
Borrower may have any liability complies in all material respects with all
applicable provisions of the Employee Retirement Income Security Act of 1974 (as
amended from time to time, “ERISA”), including minimum funding requirements, and
(i) no Prohibited Transaction (as defined under ERISA) has occurred with respect
to any such plan, (ii) no Reportable Event (as defined under Section 4043 of
ERISA) has occurred with respect to any such plan which would cause the Pension
Benefit Guaranty Corporation to institute proceedings under Section 4042 of
ERISA, (iii) the Borrower has not withdrawn from any such plan or initiated
steps to do so, and (iv) no steps have been taken to terminate any such plan,
except, in each case, where such noncompliance would not have a Material Adverse
Effect.
     (j) Environmental Matters. The Borrower is in compliance, in all material
respects, with all Environmental Laws (as hereinafter defined), including,
without limitation, all Environmental Laws in jurisdictions in which the
Borrower owns or operates, or has owned or operated, a facility or site, stores
Collateral, arranges or has arranged for disposal or treatment of hazardous
substances, solid waste or other waste, accepts or has accepted for transport
any hazardous substances, solid waste or other wastes or holds or has held any
interest in real property or otherwise, except where such noncompliance would
not reasonably be expected to have a Material Adverse Effect. No release,
threatened release or disposal of hazardous waste, solid waste or other wastes
is occurring, or to the best of the Borrower’s knowledge has occurred, on, under
or to any real property in which the Borrower holds or has held any interest or
performs or has performed any of its operations, in violation of any
Environmental Law, that would reasonably be expected to have a Material Adverse
Effect. As used in this Section, “litigation or proceeding” means any demand,
claim notice, suit, suit in equity, action, administrative action, investigation
or inquiry whether brought by a governmental authority or other person, and
“Environmental Laws” means all provisions of laws, statutes, ordinances, rules,
regulations, permits, licenses, judgments, writs, injunctions, decrees, orders,
awards and standards promulgated by any governmental authority concerning
health, safety and protection of, or regulation of the discharge of substances
into, the environment.
     (k) Regulatory Matters. No part of the proceeds of the Loan will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System as now and from time to time in effect or for any purpose
which violates the provisions of the Regulations of such Board of Governors.
     (l) Solvency. As of the date hereof and after giving effect to the
transactions contemplated by the Loan Documents, (i) the aggregate value of the
Borrower’s assets will exceed its liabilities (including contingent,
subordinated, unmatured and unliquidated liabilities), (ii) the Borrower will
have sufficient cash flow to enable it to pay its debts as they become due, and
(iii) the Borrower will not have unreasonably small capital for the business in
which it is engaged.
     (m) Disclosure. No information, exhibit or report furnished by the Borrower
in writing to the Bank in connection with the negotiation of the Loan Documents
contained any material misstatement of fact or omitted to state a material fact
or any fact necessary to make the statements

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 7
contained therein not misleading in light of the circumstances in which made, as
of the date thereof; provided, however, that with respect to projected financial
information, the Borrower represents only that such information has been
prepared in good faith based on assumptions believed by the Borrower to be
reasonable.
7. Fee. The Borrower shall pay to the Bank a fee in the amount of $20,000.00,
payable as follows: (a) on the date of the Note, $10,000.00 and (b) on March 31,
2007, an additional $10,000.00; provided, however, that, that in the event the
Bank generates fee revenue from foreign exchange transactions with the Borrower
during the period from the date hereof to March 31, 2007 in an amount equal to
or greater than $10,000.00, the Bank may, by written notice to the Borrower,
waive the March 31, 2007 payment.
8. Expenses. The Borrower agrees to pay the Bank, upon the execution of this
Letter Agreement, and otherwise on demand, all costs and expenses incurred by
the Bank in connection with any modifications to the Loan Documents after the
date hereof, and the collection of all of the Obligations, including but not
limited to enforcement actions, relating to the Loan, whether through judicial
proceedings or otherwise, or in defending or prosecuting any actions or
proceedings arising out of or relating to this Letter Agreement, including
reasonable fees and expenses of counsel (which may include costs of in-house
counsel), expenses for auditors, appraisers and environmental consultants, lien
searches, recording and filing fees and taxes. The Borrower shall pay the Bank,
on the date of the Note, a document services fee in an amount not to exceed
$1,500.00 for documenting and closing this transaction (which includes, among
other things, fees and expenses of the Bank’s in-house counsel).
9. Conditions.
     (a) Conditions to Initial Advance. The Bank’s obligation to make the
initial advance under the Loan is subject to the conditions that as of the date
of such initial advance:
     (i) Authorization Documents. All corporate (or other) action necessary for
the valid execution, delivery and performance by the Borrower of this Letter
Agreement and the other Loan Documents shall have been duly and effectively
taken, and evidence thereof satisfactory to the Bank shall have been provided to
the Bank;
     (ii) Governing Documents. The Bank shall have received copies, certified by
a duly authorized officer of the Borrower to be true and complete as of the date
of this Letter Agreement, of the certificate or articles of incorporation and
by-laws of the Borrower;
     (iii) Incumbency Certificate. The Bank shall have received from the
Borrower an incumbency certificate, dated as of the date of this Letter
Agreement, signed by a duly authorized officer of the Borrower, and giving the
name and bearing the specimen signature of each individual who shall be
authorized, in the name and on behalf of the Borrower (i) to sign each of the
Loan Documents, (ii) to make requests for advances and (iii) to give notices and
to take other action on its behalf under the Loan Documents.

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 8
     (iv) Solvency Certificate. The Bank shall have received a certificate of
the chief financial officer, treasurer or assistant treasurer of the Borrower
dated as of the date of this Letter Agreement certifying that after giving
effect to the transactions contemplated by the Loan Documents, (i) the aggregate
value of the Borrower’s assets will exceed its liabilities (including
contingent, subordinated, unmatured and unliquidated liabilities), (ii) the
Borrower will have sufficient cash flow to enable it to pay its debts as they
become due, and (iii) the Borrower will not have unreasonably small capital for
the business in which it is engaged.
     (v) Receipt of Loan Documents. The Loan Documents shall have been duly
executed and delivered, shall be in full force and effect and shall be in form
and substance satisfactory to the Bank.
     (vi) Opinion of Counsel. The Bank shall have received a favorable legal
opinion addressed to the Bank dated as of the date hereof, in form and substance
satisfactory to the Bank; and
     (vii) Payment of Fees. The Borrower shall have paid to the Bank all fees
and expenses subject to reimbursement.
     (b) Conditions to All Advances. The Bank’s obligation to make any advance
under the Loan is subject to the conditions that as of the date of such advance:
     (i) Accuracy of Representations and Warranties. Each of the representations
and warranties of the Borrower contained in this Letter Agreement, the other
Loan Documents or in any document or instrument delivered pursuant to or in
connection with this Letter Agreement shall be true as of the date as of which
they were made and shall also be true at and as of the time of the making of
such advance;
     (ii) No Event of Default. No Event of Default or event which with the
passage of time, the giving of notice or both would constitute an Event of
Default shall have occurred and be continuing; and
     (iii) Material Adverse Change. No material adverse change shall have
occurred in the business, properties, assets, operations, condition (financial
or otherwise), results of operations or prospects of the Borrower.

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 9
10. Additional Provisions.
     (a) Increased Costs. On written demand, together with written evidence of
the justification therefor, the Borrower agrees to pay the Bank all direct costs
incurred and any losses suffered or payments made by the Bank as a consequence
of making the Loan by reason of any change in law or regulation, or the
interpretation thereof, imposing any reserve, deposit, allocation of capital or
similar requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Bank, its holding company or any
of their respective assets.
     (b) Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
and will be effective upon receipt. Notices may be given in any manner to which
the parties may separately agree, including electronic mail. Without limiting
the foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this section.
     (c) Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.
     (d) Illegality. If any provision contained in this Letter Agreement should
be invalid, illegal or unenforceable in any respect, it shall not affect or
impair the validity, legality and enforceability of the remaining provisions of
this Letter Agreement.
     (e) Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Borrower from, any provision of this Letter Agreement
will be effective unless made in a writing signed by the party to be charged,
and then such waiver or consent shall be effective only in the specific instance
and for the purpose for which given. No notice to or demand on the Borrower will
entitle the Borrower to any other or further notice or demand in the same,
similar or other circumstance.
     (f) Entire Agreement. This Letter Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.
     (g) Counterparts. This Letter Agreement may be signed in any number of
counterpart copies and by the parties hereto on separate counterparts, but all
such copies shall constitute one and the same instrument. Delivery of an
executed counterpart of a signature page to this Letter Agreement by facsimile
transmission shall be effective as delivery of a manually executed

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 10
counterpart. Any party so executing this Letter Agreement by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.
     (h) Successors and Assigns. This Letter Agreement will be binding upon and
inure to the benefit of the Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns; provided, however, that the
Borrower may not assign this Letter Agreement in whole or in part without the
Bank’s prior written consent and the Bank at any time may assign this Letter
Agreement in whole or in part. The Bank may, in the ordinary course of its
business and in accordance with applicable law, at any time assign to one or
more banks, finance companies, insurance companies or other financial
institutions or funds that are engaged in making, purchasing or otherwise
investing in commercial loans in the ordinary course of its business or any
other entity (“Purchasers”) all, but not less than all, of its rights and
obligations under the Loan Documents. The consent of the Borrower shall be
required prior to an assignment becoming effective, which consent shall not be
unreasonably withheld or delayed and shall not be required if such assignment is
to an affiliate of the Bank; provided, upon and during the continuance of any
Event of Default, the consent of the Borrower shall not be required.
     (i) Interpretation. In this Letter Agreement, unless the Bank and the
Borrower otherwise agree in writing, the singular includes the plural and the
plural the singular; words importing any gender include the other genders;
references to statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Letter Agreement; and references to agreements and other
contractual instruments shall be deemed to include all subsequent amendments and
other modifications to such instruments, but only to the extent such amendments
and other modifications are not prohibited by the terms of this Letter
Agreement. Section headings in this Letter Agreement are included for
convenience of reference only and shall not constitute a part of this Letter
Agreement for any other purpose. Unless otherwise specified in this Letter
Agreement, all accounting terms shall be interpreted and all accounting
determinations shall be made in accordance with GAAP.
     (j) No Consequential Damages, Etc. The Bank will not be responsible for any
damages, consequential, incidental, special, punitive or otherwise, that may be
incurred or alleged by any person or entity, including the Borrower, as a result
of this Letter Agreement, the other Loan Documents, the transactions
contemplated hereby or thereby, or the use of the proceeds of the Loan.
     (k) Termination. Both this Letter Agreement and the Note, including all
representations and warranties and all covenants, shall terminate upon payment
in full of all principal, interest and fees owed by the Borrower under the Loan
Documents; provided, that the Borrower’s obligations under Section 8 of this
Letter Agreement and Section 11 of the Note shall survive any such termination.
     (l) Governing Law and Jurisdiction. This Letter Agreement has been
delivered to and

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 11
accepted by the Bank and will be deemed to be made in the State of Ohio. This
Letter Agreement will be interpreted and the rights and liabilities of the
parties hereto determined in accordance with the laws of the State of Ohio,
excluding its conflict of laws rules. The Borrower hereby irrevocably consents
to the exclusive jurisdiction of any state or federal court in the State of Ohio
(and appellate courts therefrom); provided that nothing contained in this Letter
Agreement will prevent the Bank from bringing any action, enforcing any award or
judgment or exercising any rights against the Borrower individually, against any
security or against any property of the Borrower within any other county, state
or other foreign or domestic jurisdiction. The Bank and the Borrower agree that
the venue provided above is the most convenient forum for both the Bank and the
Borrower. The Borrower waives any objection to venue and any objection based on
a more convenient forum in any action instituted under this Letter Agreement.
     (l) WAIVER OF JURY TRIAL. EACH OF THE BORROWER AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS LETTER AGREEMENT, ANY
DOCUMENTS EXECUTED IN CONNECTION WITH THIS LETTER AGREEMENT OR ANY TRANSACTION
CONTEMPLATED IN ANY OF SUCH DOCUMENTS. THE BORROWER AND THE BANK ACKNOWLEDGE
THAT THE FOREGOING WAIVER IS KNOWING AND VOLUNTARY.
     If and when a loan closing occurs, this Letter Agreement (as the same may
be amended from time to time) shall survive the closing and will serve as our
loan agreement throughout the term of the Loan.
     To accept these terms, please sign the enclosed copy of this Letter
Agreement as set forth below and the Loan Documents and return them to the Bank
within five (5) days from the date of this Letter Agreement, or this Letter
Agreement may be terminated at the Bank’s option without liability or further
obligation of the Bank.
     Thank you for giving PNC Bank this opportunity to work with your business.
We look forward to other ways in which we may be of service to your business or
to you personally.
Very truly yours,
PNC BANK, NATIONAL ASSOCIATION

         
By:
  /s/ Joseph G. Moran    
 
       
 
  Joseph G. Moran    
 
  Vice President    

 



--------------------------------------------------------------------------------



 



Diebold, Incorporated
November 27, 2006
Page 12
ACCEPTANCE
     With the intent to be legally bound hereby, the above terms and conditions
are hereby agreed to and accepted as of this                      day of
November, 2006.

                  BORROWER:    
 
                DIEBOLD, INCORPORATED    
 
           
 
  By:   /s/ Kevin J. Krakora    
 
           
 
                Name: Kevin J. Krakora    
 
                Title: Executive Vice President and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



Term Note   (PNCBANK LOGO) [l24243al2424301.gif] (Multi-Rate Options)          
$100,000,000.00   November 27, 2006

FOR VALUE RECEIVED, DIEBOLD, INCORPORATED, an Ohio corporation (the “Borrower”),
with an address at 5995 Mayfair Road, P.O. Box 3077, North Canton, Ohio
44720-8077, promises to pay to the order of PNC BANK, NATIONAL ASSOCIATION (the
“Bank"), in lawful money of the United States of America in immediately
available funds at its offices located at 1375 East Ninth Street, Cleveland,
Ohio 44114, or at such other location as the Bank may designate from time to
time, the principal sum of ONE HUNDRED MILLION DOLLARS ($100,000,000.00),
together with interest accruing on the outstanding principal balance from the
date hereof, all as provided below.
1. Rate of Interest. Amounts outstanding under this Note will bear interest at a
rate or rates per annum as may be selected by the Borrower from the interest
rate options set forth below (each, an “Option”):
     (i) Base Rate Option. A rate of interest per annum which is at all times
equal to the higher of (A) the Prime Rate or (B) the Federal Funds Rate plus
fifty (50) basis points (0.50%) (“Base Rate”). There are no required minimum
interest periods for amounts bearing interest under the Base Rate Option.
     (ii) LIBOR Option. A rate per annum equal to (A) LIBOR plus
(B) seventy-five (75) basis points (0.75%), for the applicable LIBOR Interest
Period.
For purposes hereof, the following terms shall have the following meanings:
“Business Day” shall mean any day other than a Saturday or Sunday or a legal
holiday on which commercial banks are authorized or required by law to be closed
for business in Cleveland, Ohio.
“Federal Funds Rate” shall mean for any day the rate per annum (based on a year
of 360 days and actual days elapsed) determined in good faith by the Bank in
accordance with its usual procedures (which determination shall be conclusive
absent manifest error) to be the Open Rate for federal funds transactions as of
the opening of business for federal funds transactions among members of the
Federal Reserve System arranged by federal funds brokers on such day, as quoted
by Garvin Guybutler (or any successor) or any other broker selected in good
faith by the Bank, as set forth on the applicable Telerate display page;
provided however, that if such day is not a Business Day, the Federal Funds Rate
for such day shall be the Open Rate on the immediately preceding Business Day or
if no such rate shall be quoted by a federal funds broker at such time, such
other rate as determined in good faith by the Bank in accordance with its usual
procedures (which determination shall be conclusive absent manifest error). If
and when the Federal Funds Rate changes, the rate of interest with respect to
any advance to which the Federal Funds Rate applies will change automatically
without notice to the Borrower, effective on the date of any such change.
“LIBOR” shall mean, with respect to any amount to which the LIBOR Option applies
for the applicable LIBOR Interest Period, the interest rate per annum determined
by the Bank by dividing (the resulting quotient rounded upwards, if necessary,
to the nearest 1/16th of 1%) (i) the rate of interest determined in good faith
by the Bank in accordance with its usual procedures (which determination shall
be conclusive absent manifest error) to be the eurodollar rate two (2) Business
Days prior to the first day of such LIBOR Interest Period for such amount and
having a borrowing date and a maturity comparable to such LIBOR Interest Period
by (ii) a number equal to 1.00 minus the LIBOR Reserve Percentage.

 



--------------------------------------------------------------------------------



 



“LIBOR Interest Period” shall mean, with respect to any amount to which the
LIBOR Option applies, the period of seven (7), fourteen (14) or twenty-one
(21) days as selected by the Borrower on the date of disbursement of such amount
(or the date of conversion of any amount to the LIBOR Option, as the case may
be) and each successive period selected by the Borrower thereafter; provided
that, (i) if a LIBOR Interest Period would end on a day which is not a Business
Day, it shall end on the next succeeding Business Day unless such day falls in
the next succeeding calendar month in which case the LIBOR Interest Period shall
end on the next preceding Business Day, and (ii) the Borrower may not select a
LIBOR Interest Period that would end on a day after the Maturity Date (as
hereinafter defined).
“LIBOR Reserve Percentage” shall mean the maximum effective percentage in effect
on such day as prescribed by the Board of Governors of the Federal Reserve
System (or any successor) for determining the reserve requirements (including,
without limitation, supplemental, marginal and emergency reserve requirements)
with respect to eurocurrency funding (currently referred to as “Eurocurrency
liabilities”).
“Prime Rate” shall mean the rate publicly announced by the Bank from time to
time as its prime rate. The Prime Rate is determined from time to time by the
Bank as a means of pricing some loans to its borrowers. The Prime Rate is not
tied to any external rate of interest or index, and does not necessarily reflect
the lowest rate of interest actually charged by the Bank to any particular class
or category of customers. If and when the Prime Rate changes, the rate of
interest with respect to any amounts to which the Base Rate Option applies will
change automatically without notice to the Borrower, effective on the date of
any such change.
LIBOR shall be adjusted with respect to any amounts to which the LIBOR Option
applies on and as of the effective date of any change in the LIBOR Reserve
Percentage. The Bank shall give prompt notice to the Borrower of LIBOR as
determined or adjusted in accordance herewith, which determination shall be
conclusive absent manifest error.
If the Bank reasonably determines (which determination shall be final and
conclusive) that, by reason of circumstances affecting the eurodollar market
generally, deposits in dollars (in the applicable amounts) are not being offered
to banks in the eurodollar market for the selected term, or adequate means do
not exist for ascertaining LIBOR, then the Bank shall give notice thereof to the
Borrower. Thereafter, until the Bank notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, (a) the
availability of the LIBOR Option shall be suspended, and (b) the interest rate
for all amounts then bearing interest under the LIBOR Option shall be converted
at the expiration of the then current LIBOR Interest Period to the Base Rate.
In addition, if, after the date of this Note, the Bank shall reasonably
determine (which determination shall be final and conclusive) that any
enactment, promulgation or adoption of or any change in any applicable law, rule
or regulation, or any change in the interpretation or administration thereof by
a governmental authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by the Bank with any
guideline, request or directive (whether or not having the force of law) of any
such authority, central bank or comparable agency shall make it unlawful or
impossible for the Bank to make or maintain or fund loans based on LIBOR, the
Bank shall notify the Borrower. Upon receipt of such notice, until the Bank
notifies the Borrower that the circumstances giving rise to such determination
no longer apply (which it agrees to promptly do if such is the case), (a) the
availability of the LIBOR Option shall be suspended, and (b) the interest rate
on all amounts then bearing interest under the LIBOR Option shall be converted
to the Base Rate either (i) on the last day of the then current LIBOR Interest
Period(s) if the Bank may lawfully continue to maintain or fund loans based on
LIBOR to such day, or (ii) immediately if the Bank may not lawfully continue to
maintain or fund loans based on LIBOR.
The foregoing notwithstanding, it is understood that the Borrower may select
different Options to apply simultaneously to different portions of this Note and
may select up to three (3) different interest periods to apply simultaneously to
different portions of this Note bearing interest under the LIBOR Option.
Interest hereunder on amounts bearing interest under the LIBOR Option will be
calculated based on the actual number of days that

- 2 -



--------------------------------------------------------------------------------



 



principal is outstanding over a year of 360 days. Interest hereunder on amounts
bearing interest under the Base Rate Option will be calculated based on the
actual number of days that principal is outstanding over a year of 365/366 days.
In no event will the rate of interest hereunder exceed the maximum rate allowed
by law.
2. Interest Rate Election. Subject to the terms and conditions of this Note, at
the end of each interest period applicable to any amounts hereunder, the
Borrower may renew the Option applicable to such amounts or convert such amounts
to a different Option; provided that, during any period in which any Event of
Default (as hereinafter defined) has occurred and is continuing, any amounts
bearing interest under the LIBOR Option shall, at the Bank’s sole discretion, be
converted at the end of the applicable LIBOR Interest Period to the Base Rate
and the LIBOR Option will not be available to Borrower with respect to the
conversion or renewal of any other amounts until such Event of Default has been
cured by the Borrower or waived by the Bank. The Borrower shall notify the Bank
of each election of an Option, each conversion from one Option to another, the
amount of the portions hereunder to be allocated to each Option and where
relevant the interest periods therefor. In the case of converting to the LIBOR
Option, such notice shall be given at least three (3) Business Days prior to the
commencement of any LIBOR Interest Period. If no interest period is specified in
any such notice for an amount that is to bear interest under the LIBOR Option,
the Borrower shall be deemed to have selected a LIBOR Interest Period of one
week’s duration. If no notice of election, conversion or renewal is timely
received by the Bank with respect to any amount hereunder, the Borrower shall be
deemed to have elected the Base Rate Option therefor. Any such election shall be
promptly confirmed in writing by such method as the Bank may require.
3. Payment of Interest. The Borrower shall pay accrued interest on the unpaid
principal balance of this Note in arrears: (a) for amounts hereunder bearing
interest under the Base Rate Option, on the last day of each calendar quarter
during the term hereof, (b) for amounts hereunder bearing interest under the
LIBOR Option, on the last day of the respective LIBOR Interest Period for such
amounts, and (c) for all outstanding amounts, at maturity, whether by
acceleration of this Note or otherwise, and after maturity, on demand until paid
in full.
4. Payment of Principal. All outstanding principal and any unpaid accrued
interest shall be due and payable in full on December 27, 2006 (the “Maturity
Date").
If any payment under this Note shall become due on a Saturday, Sunday or public
holiday under the laws of the State where the Bank’s office indicated above is
located, such payment shall be made on the next succeeding Business Day and such
extension of time shall be included in computing interest in connection with
such payment. The Borrower hereby authorizes the Bank, upon the occurrence and
during the continuance of an Event of Default, to charge the Borrower’s deposit
account at the Bank for any payment when due hereunder, and the Bank agrees to
provide the Borrower with prompt written notice of any such charge. Payments
received will be applied to charges, fees and expenses (including attorneys’
fees), accrued interest and principal in any order the Bank may choose, in its
sole discretion.
5. Default Rate. Upon maturity, whether by acceleration, demand or otherwise,
and at the Bank’s option upon the occurrence of any Event of Default (as
hereinafter defined) and during the continuance thereof, amounts outstanding
under this Note shall bear interest at a rate per annum which shall be two
percentage points (2%) in excess of the interest rate otherwise in effect from
time to time under this Note but not more than the maximum rate allowed by law
(the “Default Rate”). The Default Rate shall continue to apply whether or not
judgment shall be entered on this Note. The Default Rate is imposed as
liquidated damages for the purpose of defraying the Bank’s expenses incident to
the handling of delinquent payments, but is in addition to, and not in lieu of,
the Bank’s exercise of any rights and remedies hereunder, under the other Loan
Documents or under applicable law, and any fees and expenses of any agents or
attorneys which the Bank may employ. In addition, the Default Rate reflects the
increased credit risk to the Bank of carrying a loan that is in default. The
Borrower agrees that the Default Rate is a reasonable forecast of just
compensation for anticipated and actual harm incurred by the Bank, and that the
actual harm incurred by the Bank cannot be estimated with certainty and without
difficulty.
6. Prepayment. The Borrower shall have the right to prepay any amount hereunder
at any time and from time to time, in whole or in part; subject, however, to
payment of any break funding indemnification amounts owing pursuant to paragraph
7 below.

- 3 -



--------------------------------------------------------------------------------



 



7. Yield Protection; Break Funding Indemnification. The Borrower shall pay to
the Bank within fifteen (15) days of written demand therefor, together with the
written evidence of the justification therefor, all direct costs incurred,
actual losses suffered or payments made by Bank by reason of any change in law
or regulation or its interpretation thereof (whether or not having the force of
law) imposing any reserve, deposit, allocation of capital, or similar
requirement (including without limitation, Regulation D of the Board of
Governors of the Federal Reserve System) on the Bank, its holding company or any
of their respective assets. In addition, the Borrower agrees to indemnify the
Bank against any liabilities, actual losses or actual expenses (including,
without limitation, any loss or expense sustained or incurred in liquidating or
employing deposits from third parties, and any actual loss or actual expense
incurred in connection with funds acquired to effect, fund or maintain any
amounts hereunder (or any part thereof) bearing interest under the LIBOR Option
(but excluding the loss of anticipated profits) which the Bank sustains or
incurs as a consequence of either (i) the Borrower’s failure to make a payment
on the due date thereof, (ii) the Borrower’s revocation (expressly, by later
inconsistent notices or otherwise) in whole or in part of any notice given to
Bank to request, convert, renew or prepay any amounts bearing interest under the
LIBOR Option, or (iii) the Borrower’s payment or prepayment (whether voluntary,
after acceleration of the maturity of this Note or otherwise) or conversion of
any amounts bearing interest under the LIBOR Option on a day other than the
regularly scheduled due date therefor. A notice as to any amounts payable
pursuant to this paragraph given to the Borrower by the Bank shall, in the
absence of manifest error, be conclusive and shall be payable within fifteen
(15) days of written demand. The Borrower’s indemnification obligations
hereunder shall survive the payment in full of all amounts payable hereunder.
8. Other Loan Documents. This Note is issued in connection with a letter
agreement between the Borrower and the Bank, dated as of the date hereof (the
“Letter Agreement”), and the other agreements and documents executed and/or
delivered in connection therewith, the terms of which are incorporated herein by
reference (as amended, modified or renewed from time to time, collectively the
“Loan Documents”).
9. Events of Default. The occurrence of any of the following events will be
deemed to be an “Event of Default” under this Note: (i) the nonpayment of any
principal under this Note when due, or nonpayment of interest or other
indebtedness under this Note within 5 Business Days after written notice from
the Bank that the same has become due; (ii) the occurrence of any event of
default or any default and the lapse of any notice or cure period, or any
Obligor’s failure to observe or perform any covenant or other agreement, under
or contained in any Loan Document; (iii) the filing by or against any Obligor of
any proceeding in bankruptcy, receivership, insolvency, reorganization,
liquidation, conservatorship or similar proceeding (and, in the case of any such
proceeding instituted against any Obligor, such proceeding is not dismissed or
stayed within 60 days of the commencement thereof, provided that the Bank shall
not be obligated to advance additional funds hereunder during such period);
(iv) any assignment by any Obligor for the benefit of creditors; (v) a default
with respect to any other indebtedness of the Borrower and any of its
subsidiaries for borrowed money aggregating in excess of $15,000,000.00, if the
effect of such default is to cause or permit the acceleration of such debt;
(vi) the entry of a final judgment or order for the payment of money in excess
of $15,000,000.00 in aggregate amount against the Borrower and any of its
subsidiaries which is not stayed on appeal and the failure of the Borrower or
subsidiary to discharge the judgment or order within ninety (90) days of the
entry thereof; (vii) the Borrower ceases doing business as a going concern;
(viii) any representation or warranty made by any Obligor to the Bank in any
Loan Document is false, erroneous or misleading in any material respect as of
the date made; (ix) a Change in Control shall occur; or (x) the revocation or
attempted revocation, in whole or in part, of any guarantee by any Obligor. As
used herein, (a) the term “Change in Control” shall have the meaning ascribed to
such term in the Other Loan Document (as defined in the Letter Agreement); and
(b) the term “Obligor” means any Borrower and any guarantor of the Borrower’s
obligations to the Bank under the Loan Documents existing on the date of this
Note or arising in the future.
Upon the occurrence of an Event of Default: (a) the Bank shall be under no
further obligation to make advances hereunder; (b) if an Event of Default
specified in clause (iii) or (iv) above shall occur, the outstanding principal
balance and accrued interest hereunder together with any additional amounts
payable hereunder shall be immediately due and payable without demand or notice
of any kind; (c) if any other Event of Default shall occur, the outstanding
principal balance and accrued interest hereunder together with any additional
amounts payable

- 4 -



--------------------------------------------------------------------------------



 



hereunder, at the Bank’s option and without demand or notice of any kind, may be
accelerated and become immediately due and payable; (d) at the Bank’s option,
this Note will bear interest at the Default Rate from the date of the occurrence
of the Event of Default; and (e) the Bank may exercise from time to time any of
the rights and remedies available under the Loan Documents or under applicable
law.
10. Right of Setoff. In addition to all liens upon and rights of setoff against
the Borrower’s money, securities or other property given to the Bank by law, the
Bank shall have, with respect to the Borrower’s obligations to the Bank under
this Note and to the extent permitted by law, a contractual right of setoff
against all of the Borrower’s deposits, moneys, securities and other property
now or hereafter in the possession of or on deposit with, or in transit to, the
Bank or any other direct or indirect subsidiary of The PNC Financial Services
Group, Inc., whether held in a general or special account or deposit, whether
held jointly with someone else, or whether held for safekeeping or otherwise,
excluding, however, all IRA, Keogh, and trust accounts. Every such right of
setoff may be exercised without demand upon or notice to the Borrower, but only
upon the occurrence and during the continuance of an Event of Default; the Bank
agrees to provide the Borrower with prompt subsequent notice of any such
exercise. Every such right of setoff shall be deemed to have been exercised
without any action of the Bank, although the Bank may enter such setoff on its
books and records at a later time.
11. Indemnity. The Borrower agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and employees (the
“Indemnified Parties”), and to hold each Indemnified Party harmless from and
against any and all claims, damages, losses, liabilities and expenses (including
all fees and charges of internal or external counsel with whom any Indemnified
Party may consult and all expenses of litigation and preparation therefor) which
any Indemnified Party may incur or which may be asserted against any Indemnified
Party by any person, entity or governmental authority (including any person or
entity claiming derivatively on behalf of the Borrower), in connection with or
arising out of or relating to the matters referred to in this Note or in the
other Loan Documents or the use of any advance hereunder, whether (a) arising
from or incurred in connection with any breach of a representation, warranty or
covenant by the Borrower, or (b) arising out of or resulting from any suit,
action, claim, proceeding or governmental investigation, pending or threatened,
whether based on statute, regulation or order, or tort, or contract or
otherwise, before any court or governmental authority; provided, however, that
the foregoing indemnity agreement shall not apply to any claims, damages,
losses, liabilities and expenses solely attributable to an Indemnified Party’s
gross negligence or willful misconduct. The indemnity agreement contained in
this Section shall survive the termination of this Note, payment of any amounts
hereunder and the assignment of any rights hereunder. The Borrower may
participate at its expense in the defense of any such action or claim.
12. Miscellaneous. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as may be agreed otherwise above with respect to borrowing requests) and
will be effective upon receipt. Notices may be given in any manner to which the
parties may separately agree, including electronic mail. Without limiting the
foregoing, first-class mail, facsimile transmission and commercial courier
service are hereby agreed to as acceptable methods for giving Notices.
Regardless of the manner in which provided, Notices may be sent to a party’s
address as set forth above or to such other address as any party may give to the
other for such purpose in accordance with this paragraph. No delay or omission
on the Bank’s part to exercise any right or power arising hereunder will impair
any such right or power or be considered a waiver of any such right or power,
nor will the Bank’s action or inaction impair any such right or power. The
Bank’s rights and remedies hereunder are cumulative and not exclusive of any
other rights or remedies which the Bank may have under other agreements, at law
or in equity. No modification, amendment or waiver of, or consent to any
departure by the Borrower from, any provision of this Note will be effective
unless made in a writing signed by the Bank, and then such waiver or consent
shall be effective only in the specific instance and for the purpose for which
given. The Borrower agrees to pay on demand, to the extent permitted by law, all
costs and expenses incurred by the Bank in the enforcement of its rights in this
Note and in any security therefor, including without limitation reasonable fees
and expenses of the Bank’s counsel. If any provision of this Note is found to be
invalid, illegal or unenforceable in any respect by a court, all the other
provisions of this Note will remain in full force and effect. The Borrower and
all other makers and endorsers of this Note hereby forever waive presentment,
protest, notice of dishonor and notice of non-payment. The Borrower also waives
all defenses based on suretyship or impairment of collateral. This Note shall
bind the Borrower and its heirs, executors,

- 5 -



--------------------------------------------------------------------------------



 



administrators, successors and assigns, and the benefits hereof shall inure to
the benefit of the Bank and its successors and assigns; provided, however, that
the Borrower may not assign this Note in whole or in part without the Bank’s
written consent and the Bank at any time may assign this Note in whole, and only
in whole, solely as provided in the Letter Agreement.
This Note has been delivered to and accepted by the Bank and will be deemed to
be made in the State of Ohio. This Note will be interpreted and the rights and
liabilities of the Bank and the Borrower determined in accordance with the laws
of the State of Ohio, excluding its conflict of laws rules. The Borrower hereby
irrevocably consents to the exclusive jurisdiction of any state or federal court
in the State of Ohio (and appellate courts therefrom); provided that nothing
contained in this Note will prevent the Bank from bringing any action, enforcing
any award or judgment or exercising any rights against the Borrower
individually, against any security or against any property of the Borrower
within any other county, state or other foreign or domestic jurisdiction. The
Borrower acknowledges and agrees that the venue provided above is the most
convenient forum for both the Bank and the Borrower. The Borrower waives any
objection to venue and any objection based on a more convenient forum in any
action instituted under this Note.
13. WAIVER OF JURY TRIAL. Each of the Bank and the Borrower irrevocably waives
any and all rights it may have to a trial by jury in any action, proceeding or
claim of any nature relating to this Note, any documents executed in connection
with this Note or any transaction contemplated in any of such documents. Each of
the Bank and the Borrower acknowledges that the foregoing waiver is knowing and
voluntary.
The Borrower acknowledges that it has read and understood all the provisions of
this Note, including the waiver of jury trial, and has been advised by counsel
as necessary or appropriate.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

- 6 -



--------------------------------------------------------------------------------



 



WITNESS the due execution hereof as a document under seal, as of the date first
written above, with the intent to be legally bound hereby.

                  DIEBOLD, INCORPORATED    
 
           
 
  By:   /s/ Kevin J. Krakora    
 
           
 
                Name: Kevin J. Krakora    
 
                Title: Executive Vice President and Chief Financial Officer    

ACKNOWLEDGED AND AGREED:

         
By:
  /s/ Joseph G. Moran    
 
        Joseph G. Moran     Vice President    

- 7 -